DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection of claims 18-20 under 35 USC 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention have been withdrawn in view of the amendment filed on 05/03/2021
         Applicant's argument filed 05/03/2021 with respect to the rejection(s) of claims 12-14, 16 and 17 under 35 USC 102(a)(1) as being anticipated by Zhao (US 20147/0012131) has been fully considered but it is not persuasive
     The applicants argue that Zhao does not teach a secondary pattern which is different from the patterned semiconductor material layer 100c and formed on the sidewalls of the patterned semiconductor material layer 100c because in Zhao the fin structures 106 (the claimed secondary pattern) are formed on the patterned semiconductor material layer 100c and the fin structures 106 are the fin pattern on the first semiconductor material layer 100c after recess regions 105 are on the sidewalls. This argument is unpersuasive because it is not in commensurate with the scope of claim 12 since claim 12 does not recite “a secondary pattern which is different from the patterned semiconductor material layer 100c and formed on the sidewalls of the patterned semiconductor material layer. Since Zhao discloses selectively 
    Applicant’s arguments, see pages 8-11 of the response, filed 05/03/2021, with respect to the rejection(s) of claims 12, 16 and 17 under 35 USC 102(a)(1) as being anticipated by Hoentschel, et al. (US 2009/0298249)/ the rejection(s) of claims 12-15 under 35 USC 102 as being anticipated by Kim, et al. (US 2013/0234279)/ the rejection of claim 12 under 35 USC 102 as being anticipated by Park et al. (US 2004/0219724)/ the rejection(s) of claims 18-20 under 35 USC 103 as being unpatentable over Park and further in view of Lin et al. (US 2018/0350966) ( particularly the arguments that Hoentschel, Kim and Park fail to teach at least the features of forming a plurality of ion implantation layers on the pattern top surface of the primary pattern and on a part of the top surface of the base layer exposed by the primary pattern; and selectively forming a secondary pattern on a part of the previously-formed structure excluding the plurality of ion implantation layers, as required in claim 12 because: according to the disclosure of Hoentschel, the implantation process 205 is performed for creating the substantially amorphized regions 206D, 206S, not the gate electrode structure 204; In Kim, the metal film 30 disposed on the first doped region 22 and the substrate 10 is not an ion implantation layer and the spacers 15S is formed on the sidewalls of the first device isolation films 20a, instead of the sidewalls of the first doped region 22; in Park, the metal silicide layer 
     Upon further consideration and search, a new ground(s) of rejection of claims 12-13, 15, 17-18-19, 20 under 35 U.S.C 102 & 35 U.S.C 103 is/are made in view of newly cited primary reference of Yin et al. (US 2011/0180872) and previously cited secondary reference of Lin et al (US 2018/0350966) and Park et al (US 2004/0219724) as set forth in detail below

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


           Claim(s) 12-13, 14, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (US 2017/0012131)
      Zhao discloses a method of manufacturing a semiconductor structure, comprising the steps of:

forming a fin pattern 101/a primary pattern, having a smallest distance between the features of the pattern 101, on the top surface of the base layer 100, wherein the primary pattern 101 has a pattern top surface and a sidewall (page 2, para 0026, fig. 1A),

[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    364
    640
    media_image1.png
    Greyscale

          pattern top surface                                                                                                      sidewall
 which reads on forming a primary pattern with a first critical dimension on the top surface of the base layer, wherein the primary pattern has a pattern top surface and a sidewall since the applicants disclose that "The primary pattern 110 has a first critical dimension CD1, which may be defined as the smallest distance between the features of the primary pattern 110" in paragraph 0032 of the instant specification;

  selectively forming a fin structure 106/a secondary pattern on a part of the previously-formed structure excluding the plurality of implantation layers 103 ( page 3, para 0034, figs.1D, 1G)
Regarding claim 13, Zhao discloses a step of forming recesses by dry etching to remove a part of the base layer 100 exposed by the primary pattern and the secondary primary pattern ( page 3, para 0033-0035, fig. 1G)
 Regarding claim 14, Zhao discloses a step of removing the primary pattern 101 (fig. 1G)    Regarding claim 16, Zhao discloses that the step of forming the primary pattern 101 comprises chemical vapor deposition (page 2, para 0027)
Regarding claim 17, Zhao discloses that the ion implantation damages the pattern top surface of the primary pattern and the part of the top surface of the base layer exposed by the primary pattern (page 3, para 0030, fig. 1C)

Claim(s) 12-13, 15, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yin et al (US 2011/0180872)
      Yin discloses a method of manufacturing a semiconductor structure, comprising the steps of:
    forming a base layer 110 with a top surface (page 2, para 0022; fig. 1)
   forming a gate stack 120 /a primary pattern, having a width/distance between the features of the gate, on the top surface of the base layer 110, wherein the gate stack 120/primary 
forming a plurality of ion implantation layers 214/216, 223 on the pattern top surface of the gate stack 120/primary pattern and on a part of the top surface of the base layer 110 exposed by the gate stack 120/primary pattern ( page 3, para 0031-0032, figs. 4, 6)
  selectively forming a  spacer 231/232/a secondary pattern on a part of the previously-formed structure excluding the plurality of implantation layers 214/216, 223 ( page 3, para 0029, figs 4, 6)
Regarding claim 13, Yin discloses a step of etching/removing a part of the base layer 110 exposed by the primary pattern 120 and the secondary primary pattern 231/232 (page 3, para 0031, fig. 5)
Regarding claim 15, Yin discloses a step of etching/removing a part of the base layer 110 exposed by the secondary second pattern 231/232 (page 3, para 0031, fig. 5)
Regarding claim 16, Yin discloses that the step of forming the gate stack 120/the primary pattern comprises chemical vapor deposition (page 2, para 0023)
Regarding claim 17, Yin discloses that the ion implantation damages the pattern top surface of the gate stack 120/primary pattern and the part of the top surface of the base layer 110 exposed by the gate stack/primary pattern ( page 3, para 0031-0032)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

       Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al (US 2011/0180872) as applied to claims  12-13, 15, 16-17 above and further in view of Lin et al (US 2018/0350966)
   The features of claim 12 are set forth in paragraph 4 above. Regarding claim 18, Yin discloses that the base layer 110 and the gate stack 120/ a first pattern comprise silicon (page 2, para 0022-0023). However, Yin fails to disclose the step of forming the secondary pattern comprises thermal oxidation
  Lin discloses a method of manufacturing semiconductor device comprises a step of forming a silicon oxide layer 208 by ALD, thermal oxidation (page 2, para 0019)
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed Lin's secondary pattern 231/232 by a suitable depositing process such as thermal oxidation, as taught in Lin, with the expectation of a reasonable success.
Regarding claim 19, the modified reference of Yin would have disclosed that the base layer 110 comprises a silicon substrate (page 2, para 0022)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yin et al (US 2011/0180872) in view of Lin et al (US 2018/0350966) as applied to claims 18-19 above and further in view of Park et al (US 2004/0219724)
   The features of claim 18 are set forth above in paragraph 5. Unlike the instant claimed invention as per claim 20, Yin and Lin fails to specifically disclose the limitation of wherein the primary pattern comprises polysilicon
   Park discloses a method of manufacturing a semiconductor structure, comprising the steps of: forming a base layer 50 with a top surface (page 3, para 0031, fig. 11), forming a patterned electrode/gate 56 /a primary pattern, the patterned electrode 56 /the primary pattern comprises polysilicon (page 2, para 0029, fig. 12)
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed a known gate conductive material such as polysilicon, as taught in Park, in Yin and Lin’s gate stack/primary pattern with the reasonable expectation of success.

Applicant's amendment necessitated the new ground(s) of rejection of claims 12-13, 15, 16-17 presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LAN VINH/Primary Examiner, Art Unit 1713